Citation Nr: 0601006	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  02-10 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of fracture of the 
left first metatarsal.

3.  Entitlement to service connection for a respiratory 
disorder.

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO).  

Procedural history

The veteran served on active duty in the United States Marine 
Corps from October 2000 to November 2001.

In November 2001, the veteran filed a claim of entitlement to 
service connection for hearing loss, a left foot injury, a 
back injury and a respiratory condition.  In the above-
referenced March 2002 rating decision, the RO denied service 
connection for a back injury and respiratory condition; 
service connection for bilateral hearing loss and a left foot 
first metatarsal stress fracture was granted, with 
noncompensable (zero percent) disability ratings assigned.  
The veteran initiated an appeal of this decision, which was 
perfected with the timely submission of his substantive 
appeal (VA Form 9) in July 2002.

The veteran testified before the undersigned Veterans Law 
Judge in regards to the above issues at a Travel Board 
hearing conducted at the RO in February 2003.  The transcript 
of the hearing is associated with the veteran's VA claims 
folder.

This case was previously before the Board in August 2003, 
when the claims were remanded to the RO by the Board for 
compliance with the Veterans Claims Assistance Act of 2000 
(the VCAA), for obtaining VA outpatient treatment records, 
and for providing the veteran with VA examinations.  The 
Board is satisfied that the requested development has been 
adequately completed and the case is now ready for 
adjudication.

Issues not on appeal

Another claim which was pursued by the veteran and remanded 
by the Board in August 2003, entitlement to service 
connection for a psychiatric disability, was granted by the 
RO in a March 2005 rating decision.  A 30 percent disability 
rating was assigned.  The veteran has not, to the Board's 
knowledge, expressed dissatisfaction with that decision.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].

A sixth issue before the Board in August 2003, entitlement to 
a 10 percent disability rating for multiple, non-compensable 
disability ratings pursuant to 38 C.F.R. § 3.324, was 
rendered moot by the March 2005 RO decision.

As a result of the veteran's January 2005 VA audiological 
examination results, the RO inferred a claim of entitlement 
to service connection for tinnitus.  It does not appear that 
the issue has been adjudicated by the RO, and is referred to 
the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995) [the Board does not have jurisdiction of 
issues not yet adjudicated by the RO].

The Board finally observes that the veteran's representative 
argued at the hearing that the veteran's back disability was 
due to his service-connected left foot disability.  See the 
February 2003 hearing transcript, page 19.  This brings into 
consideration the issue of secondary service connection.    

However, the evidence of record demonstrates that the intent 
of the veteran was for his back disorder claim to be 
adjudicated on a direct basis only.  Specifically, on his 
initial claim for service connection filed in November 2002, 
the veteran indicated that his back disability was treated 
beginning in November 2000, prior to the date he indicated 
his left foot injury was sustained, or March 2001.  Moreover, 
the veteran has not argued in any of his correspondence with 
the RO (including his May 2002 notice of disagreement or July 
2002 substantive appeal) that he is seeking service 
connection for his back on a secondary basis.  Finally, none 
of the written arguments submitted by the veteran's 
representative subsequent to the February 2003 hearing have 
indicated a desire to pursue the back claim on a secondary 
basis and have only cited to 38 C.F.R. § 3.303, which as 
detailed above pertains to direct service connection.  
Compare 38 C.F.R. § 3.310 (2005) [secondary service 
connection].  Accordingly, the Board has considered the claim 
on a direct basis only.  

The Board could not reasonably consider a secondary service 
connection claim at this juncture in any event, because that 
issue has not been developed at the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) [when the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby].  

If the veteran in fact wishes to claim entitlement to a back 
disability on a secondary basis, he is of course free to do 
so. 


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is currently 
manifested by no more than level II hearing impairment in the 
right ear and level I hearing impairment in the left ear.

2.  Other than some tenderness to palpation, the veteran 
currently has no residuals of a fracture of the left first 
metatarsal.

3.  The competent medical evidence of record does not support 
a finding that a respiratory disorder currently exists.

4.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
military service and his currently diagnosed back disorder.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable 
disability rating for bilateral hearing loss are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic 
Code 6100, 4.86 (2005).   

2.  The criteria for the assignment of a compensable 
disability rating for residuals of a fracture of the left 
first metatarsal have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5283 (2005).   

3.  A respiratory disorder was not incurred in active 
military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

4.  A back disorder was not incurred in active military 
service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and decisions rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that pursuant to the instructions of the 
August 2003 remand, the veteran was informed of the relevant 
law and regulations pertaining to his increased rating claims 
in the March 2005 SSOC.  Specifically, the March 2005 SSOC 
detailed the evidentiary requirements for an increased rating 
for his hearing loss pursuant to 38 C.F.R. § 4.85 and his 
left foot disability pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5283.  The veteran was provided notice of the 
relevant law and regulations pertaining to his service 
connection claims pursuant to 38 C.F.R. § 3.303 in the May 
2002 SOC.

Crucially, the Appeals Management Center (AMC) informed the 
veteran of VA's duty to assist him in the development of his 
claims in a more recent letter dated December 29, 2003, 
whereby the veteran was advised of the provisions relating to 
the VCAA.  Specifically, he was advised that VA would obtain 
all evidence kept by the VA and any other Federal agency, 
including VA facilities and the Social Security 
Administration.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records not held by a Federal agency as long as he 
completed a release form for such.  The veteran was asked to 
"complete and sign a VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, for each non-VA doctor and medical care facility 
that treated you."  The December 2003 VCAA letter 
specifically informed the veteran that "you must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency" [Emphasis in original].  The veteran 
was also advised in the December 2003 VCAA letter that a VA 
examination was being scheduled for his claims, and that he 
would be notified as to when and where to report. 

Finally, the Board notes that the December 2003 VCAA letter 
specifically requested the veteran to: "Please send what we 
need."  The Board believes that this request complies with 
the requirements of 38 C.F.R. § 3.159 (b) in that it informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Moreover, it is clear that the veteran, who has been ably 
represented by his service organization in this case, is 
fully aware of what is required of him and of VA.  Indeed, 
during his February 2003 Travel Board hearing he submitted 
additional evidence with a signed waiver of initial RO 
consideration.  There does not appear to be additional 
obtainable relevant evidence.  See DelaCruz v. Principi, 15 
Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained 
reports of VA medical treatment of the veteran, which will be 
discussed below.  Additionally, the veteran was provided VA 
examinations in January 2002, July 2004, August 2004 and 
January 2005.  The reports of the medical examinations 
reflect that the examiners recorded the veteran's past 
medical history, noted his current complaints, conducted 
appropriate physical examinations and rendered appropriate 
diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  As noted in the Introduction above, 
the veteran presented testimony at a personal hearing before 
the undersigned Veterans Law Judge at the RO in February 
2003.

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Evaluating hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  
See 38 C.F.R. § 4.85 (2005).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's initial claim for service 
connection for bilateral hearing loss was received in 
November 2001, after the amended regulations became 
effective.  Thus, the veteran's claim will be evaluated in 
accordance with the amended regulations only.  See VAOPGCPREC 
3-2000 (2000).
In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed.  However, 
pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB 
or more at 2,000 hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

Analysis

The veteran seeks a compensable disability rating for his 
service-connected bilateral hearing loss.

Schedular rating

As indicated above, the resolution of this issue involves 
determining the level of acuity in each ear.

On VA audiological evaluation in January 2002, puretone 
thresholds were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	10	10	10	10	10	10
Right (dB)	25	20	10	10	10	12

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 92 percent in the left ear.

On VA audiological evaluation in January 2005, puretone 
thresholds were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	10	10	15	15	20	15
Right (dB)	10	5	10	5	5	6

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 98 percent in the left ear.

Review of the results of the VA audiology examination shows 
that application of the levels of hearing impairment in each 
ear to Table VII at 38 C.F.R. § 4.85 warrants a 
noncompensable disability rating.  That is, the combination 
of level II in the right ear (the veteran's more severe right 
ear average from the January 2002 VA audiological 
examination) with level I in the left ear (the veteran's more 
severe left ear average from the January 2005 VA audiological 
examination) results in a noncompensable rating.

The Board also notes that these test results do not require 
consideration of exceptional patterns of hearing impairment 
under subsections (a) or (b) of 38 C.F.R. § 4.86 [thresholds 
of 55 or greater for all four Hertz frequencies, or 30 or 
less at the 1000 Hertz frequency and 70 or greater at the 
2000 Hertz frequency].  In this case, both ears show 
thresholds of 55 or greater in none of the frequencies.  
38 C.F.R. § 4.86(a) thus is not applicable.  In addition, 
there is no evidence of 30 or less at the 1000 Hertz 
frequency or 70 or greater at the 2000 Hertz frequency in 
either ear, so (b) is also inapplicable.

The Board acknowledges that the examination reports document 
that the veteran has diminished hearing.  This is not in 
dispute; service connection is assigned only where hearing 
loss exists.  See 38 C.F.R. § 3.385 (2005).  With respect to 
the assignment of an increased rating, the question which 
must be answered by the Board is whether the schedular 
criteria have been met.  The schedular criteria are specific, 
and as explained above the veteran's hearing loss is not of 
sufficient severity to warrant an increased rating.  See 
Lendenmann, 3 Vet. App. at 349.

Fenderson considerations

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
hearing loss has not changed appreciably since the veteran 
filed his claim.  There appears to have been no medical 
findings and no other evidence which would allow for the 
assignment of an increased disability rating at any time 
during the period of time here under consideration.  Based on 
the record, the Board finds that a noncompensable disability 
rating was properly assigned for the entire period from the 
date of service connection, November 16, 2001.

Extraschedular rating

For the sake of brevity, the issue of entitlement to an 
extraschedular rating will be addressed below in regards to 
both increased rating claims on appeal.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to a compensable rating for 
his service-connected bilateral hearing loss.  Despite 
arguments by the veteran's representative, the benefit of the 
doubt rule is not for application because the evidence is not 
in relative equipoise.  The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of fracture of the 
left first metatarsal.

Disability ratings - in general

The law and regulations pertaining to disability ratings in 
general are detailed above and need not be repeated for the 
sake of brevity.  Also detailed above is the potential 
applicability of "staged ratings" to appeals of initial 
disability ratings.  See Fenderson, supra.

Specific rating criteria

Under Diagnostic Code 5283, a 10 percent rating is assigned 
for moderate malunion of or nonunion of the tarsal or 
metatarsal bones.  A 20 percent rating is assigned for 
moderately severe malunion of or nonunion of the tarsal or 
metatarsal bones.  A 30 percent rating is assigned for severe 
malunion of or nonunion of the tarsal or metatarsal bones.  
With actual loss of use of the foot, a 40 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5283 (2005).

The Board notes that words such as "moderate" "moderately 
severe" and "severe" are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (2005).  Although the word "moderate" is not defined in 
VA regulations, "moderate" is generally defined as 
"of average or medium quality, amount, scope, range, etc."  
See Webster's New World Dictionary, Third College Edition 
(1988), 871.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2005).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2005).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2005).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2005).

Analysis

The veteran seeks a compensable disability rating for his 
service-connected residuals of fracture of the left first 
metatarsal.

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Diagnostic Code 5283 [metatarsal bones, malunion or nonunion 
of] clearly applies to the veteran's left foot disability, 
specifically a fracture of the left first metatarsal.  
Diagnostic Code 5284 [foot injuries, other] is also 
potentially applicable; however, it is a less specific 
"catch-all" code.  See Kowalski v. Nicholson, 19 Vet. App. 
171 (2005) [the specific trumps the general].  In any event, 
both diagnostic codes utilize the same rating criteria.  

The veteran has suggested no other diagnostic code and the 
Board cannot identify a diagnostic code that would be more 
appropriate to the veteran's diagnosed residuals of fracture 
of the left first metatarsal and his claimed symptoms.  
Therefore, the Board will evaluate the veteran's service-
connected residuals of fracture of the left first metatarsal 
under Diagnostic Code 5283.  

Schedular rating

To warrant a 10 percent rating for the veteran's service-
connected residuals of fracture of the left first metatarsal, 
the medical evidence must demonstrate moderate left foot 
impairment.

Clinical findings reflect that the veteran's service-
connected disability is manifested primarily by tenderness to 
palpation of the first metatarsal.  X-rays of the foot in 
January 2002 were normal, and physical examination was 
essentially normal, with the exception of tenderness to 
palpation over the distal first metatarsal.  Similar results 
were found during the July 2004 VA examination.  The veteran 
complained of soreness and pressure in the left foot that 
kept him from his daily activities.  Physical examination 
revealed normal gait, with no abnormal weightbearing.  There 
was no evidence of swelling or deformity.  Range of motion 
was unimpaired.  The veteran was tender nonfocally to 
examination of the left foot, including all metatarsals.  The 
July 2004 VA examiner went on to say the veteran's left foot 
disability was "without sequelae.  I would characterize his 
complaint and examination pattern as out of 
proportion/nonfocal with no evidence of any actual 
contribution to physical impairment or impairment of 
activities of daily living."

The Board acknowledges the veteran's report of foot pain, 
weakness, stiffness, swelling and locking.  However, the 
objective clinical evidence reflects virtually no impairment 
caused by the service-connected fracture.  The Board 
observes, in this connection, that in addition to the 
service-connected residuals of fracture of the left first 
metatarsal, pes planus has been diagnosed.  The RO denied 
service connection for bilateral pes planus in a May 2002 
rating decision.  To the extent that the veteran ascribes 
various pathology of the entire foot to the service-connected 
fracture of the first left metatarsal, it is it is now well 
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters such as connecting symptoms to a particular 
diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions]. The statements offered in support 
of the veteran's claim are not competent medical evidence.

Here, the Board is faced with evidence of minimal 
symptomatology (tenderness to palpation) associated with the 
left foot disorder and no objectively identified functional 
loss.  The operative diagnostic code requires moderate 
symptomatology in order to assign a compensable evaluation.  
Such symptomatology is not demonstrated or even approximated.  
Under these circumstances, the Board believes that a 
compensable evaluations is not warranted.  See 38 C.F.R. § 
4.31, supra.  

Because moderate symptomatology is not demonstrated, it 
follows that "moderately severe" or "severe" foot 
symptomatology has not been demonstrated for 20 and 30 
percent ratings, respectively.

Accordingly, the Board concludes that the criteria for a 10 
percent rating for the veteran's service-connected residuals 
of left foot first metatarsal stress fracture are not met or 
approximated.  

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45.  See DeLuca, supra.  In this case, the 
clinical findings of record do not reflect impairment that 
warrants a higher rating.  The veteran complained of left 
foot pain in both VA examinations and during his personal 
hearing [see the February 2003 hearing transcript, page 21]; 
however, neither examiner was able to find any objective 
evidence to support these complaints.  

Indeed, as noted above, the July 2004 VA examiner found that 
the veteran's complaints did not correlate with the objective 
findings during the examination, implying that he was 
exaggerating his left foot symptomatology.  That the veteran 
is exaggerating his complaints of pain in the left foot is 
buttressed by the fact that he never complained of left foot 
pain during VA outpatient visits between December 2001 and 
September 2004, but instead only referred to pain in his 
back.  If the veteran's left foot symptomatology was a 
serious as he claimed it to be during both VA examinations, 
it would stand to reason that he would have made complaints 
of such when he sought VA outpatient treatment.  

There does not appear to be any objectively demonstrated 
functional loss, weakness, fatigability, or incoordination 
and the like due to the service-connected residuals of 
fracture of the left first metatarsal.  Indeed, the July 2004 
VA examiner specifically found that there was "no relevant 
pain, weakness, fatigability, problematic motion, edema, 
instability or tenderness."  

The Board is thus unable to identify any objective clinical 
findings that would warrant an increased evaluation under 38 
C.F.R. §§ 4.40, 4.45.

Fenderson considerations

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
left foot disability has not changed appreciably since the 
veteran filed his claim.  There appears to have been no 
findings and no evidence which would allow for the assignment 
of an increased disability rating at any time during the 
period of time here under consideration.  Based on the 
record, the Board finds that a noncompensable disability 
rating was properly assigned for the entire period from the 
date of service connection, November 16, 2001.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to a compensable rating for 
his service-connected residuals of fracture of the left first 
metatarsal.  Despite arguments by the veteran's 
representative, the benefit of the doubt rule is not for 
application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.

Extraschedular rating

This discussion involves both increased rating issues on 
appeal.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2005), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the May 2002 SOC the RO included recitation of the 
regulation for an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2005) in connection with the increased rating issues on 
appeal.  See VAOPGCPREC 6-96 (August 16, 1996); see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's bilateral hearing loss or residuals of fracture 
of the left foot first metatarsal.  The January 2002, July 
2004 and January 2005 VA examiners did not indicate that the 
veteran's hearing loss or left foot disabilities are in any 
way out of the ordinary clinically.  Indeed, it appears from 
the medical evidence of record that the left foot disability 
is asymptomatic, and the hearing loss is minimal.  
There is no evidence of hospitalization for the veteran's 
hearing loss or residuals of fracture of the left foot first 
metatarsal, either in the recent or the remote past.  

With respect to interference with employment, the veteran 
indicated during his February 2003 hearing and January 2005 
VA examination that he works as a security officer.  There is 
no indication from the medical evidence of record that his 
service-connected hearing loss or left foot disabilities 
markedly interfere with his ability to work.  Neither VA 
audiologist indicated the veteran's hearing loss would affect 
his employment, and the July 2004 VA examiner specifically 
found the veteran's left foot disability caused no impairment 
of activities of daily living.

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, a referral for extraschedular evaluation is not 
warranted for the veteran's hearing loss or residuals of 
fracture of the left first metatarsal.


3.  Entitlement to service connection for a respiratory 
disorder.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis

The veteran contends that he has a respiratory disorder that 
was incurred in boot camp.  See the February 2003 hearing 
transcript, page 22.  

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.  

With respect to Hickson element (1), current disability, 
there is no competent medical evidence that the veteran 
currently has a respiratory disorder.  Indeed, the July 2004 
VA examiner specifically found that the veteran's in-service 
respiratory infection was completely resolved "without any 
evidence of residual effect.  There is no evidence of 
chronicity from his lower respiratory infection of 2000."

To the extent that the veteran himself is now claiming that 
he currently has a respiratory disorder, his opinion is 
entitled to no weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  In the 
absence of any diagnosed respiratory disorder, service 
connection may not be granted.  Hickson element (1) has not 
been met, and the veteran's claim fails on that basis alone.  

For the sake of completeness, the Board will also discuss the 
remaining two elements.

Turning to Hickson element (2), in-service incurrence of 
disease or injury, there is of record of a respiratory 
infection in service in November 2000.  Therefore, Hickson 
element (2) is satisfied for the respiratory claim to that 
extent.

With respect to Hickson element (3), medical nexus, there is 
no evidence of a medical nexus with respect to the veteran's 
respiratory disorder.  It is clear that in the absence of a 
current diagnosis of a respiratory disorder, a medical nexus 
opinion would be an impossibility.  Cf. Charles v. Principi, 
16 Vet. App. 370, 374 (2002).
To the extent that the veteran himself is attempting to 
provide a nexus between his claimed respiratory disorder and 
his military service, his statements are not probative of a 
nexus between the condition and military service.  See 
Espiritu, supra; see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) [unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service].  

In short, for the reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
respiratory disorder, as Hickson elements (1) and (3) have 
not been met.  The benefit sought on appeal is accordingly 
denied.

4.  Entitlement to service connection for a back disorder.

Analysis

The veteran contends that he has a back disorder due to an 
injury in service from wearing a backpack.  See the February 
2003 hearing transcript, page 25.

With respect to the back claim, the August 2004 VA examiner 
diagnosed the veteran with mild lumbago.  Therefore, Hickson 
element (1) has been satisfied as to the claim for a back 
disorder.

With respect to Hickson element (2), service medical records 
show a diagnosis of mild lower back strain in September 2001.  
Accordingly, Hickson element (2) has been satisfied for the 
back claim.

With respect to critical Hickson element (3), the August 2004 
VA examiner opined specifically that the veteran's back 
disability was not due to service, despite the September 2001 
strain in service and the veteran's mentioning back pain at 
the time of his October 2001 separation physical examination.  
The examiner opined the veteran's lumbago "likely as not is 
not related to military service and there is no 
documentation, history or physical examination, or radiologic 
evidence to suggest any support for causation between the 
current complaints and the one episode in military service." 

There is no competent medical opinion to the contrary.  To 
the extent that the veteran is attempting to provide a nexus 
between his back disorder and service, his lay statements are 
not competent or probative.  See Espiritu, supra.

In summary, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a back disorder, as Hickson element 
(3) has not been met.  Therefore, despite arguments of the 
veteran's representative, the benefit of the doubt doctrine 
is not for application because the evidence is not in 
relative equipoise.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to an increased disability rating for bilateral 
hearing loss is denied.

Entitlement to an increased disability rating for residuals 
of fracture of the left first metatarsal is denied.

Entitlement to service connection for a respiratory disorder 
is denied.

Entitlement to service connection for a back disorder is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


